Title: Orders and Instructions for John Morgan, 3 April 1776
From: Washington, George
To: Morgan, John



[Cambridge, 3 April 1776]

As the Grand Continental Army, immediately under the Command of His Excellency General Washington, will, as soon as it is practicable, be Assembled at New York; you are with all Convenient Speed to remove the General Hospital to that City.
As The Sick in the different Houses cannot be removed, but must be attended, untill they are Able to March, you will leave such Surgeons, Surgeon’s Mates, Apothecary, & Attendants, under the Direction of  as are necessary for the Care of the Sick now in the General Hospital.
The Medicines, Stores, Bedding, &c., not immediately wanted in the General Hospital, should be loaded in Carts, that will be provided next Saturday by the Assistant Q.M. General & sent under the Care of a proper Officer, or Officers of The Hospital, to Norwich in Connecticut; upon their Arrival there, They

will find His Excellency’s Orders how, and in what Manner to proceed from thence whether by Land, or by Water.
The Medicines order’d upon His Excellency’s Application, By the Honourable The General Court of this province, to be taken out of The Town of Boston; should be sent with the First of The Hospital Stores that goes to Norwich, a careful person having Orders to take Charge of the Same.
The fixing and Compleating the Regimental Medicine Chests, according to your plan lately proposed, had better be deferr’d untill your Arrival at New York, when that may be Set about under your Inspection.
As the removing the General Hospital, must be attended with such a Variety of Duty, and attention, I must refrain from giving more Particular Directions; leaving a Latitude to your Experience, & knowledge in your profession, to Govern & Direct all your Motions.
Before You leave Cambridge it will be Necessary to see a proper Regimental Medicine Chest provided, and Deliver’d, to each of the Surgeons of the Four Regiments left in Garrison there under the Immediate Command of Major General Ward—Also a Chest for Colonel Glover’s Regiment, on Command at Beverly.
Reposing entire confidence in your Care, Dilligence, and Zeal for the Service, I remain Satisfied of your best Exertions for The Publick Benefit. Given at Cambridge, Head Quarters, 3d day of April, 1776.
